DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a liquid storage tank, classified in F24HH1/102.
II. Claim 20, drawn to a non-transitory, computer readable medium storing instructions that, when executed by one or more processors, cause a liquid storage controller to, classified in Y02E60/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatus having to do with a liquid storage tank. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed invention I can have a different design such a water heater that can be controlled by a thermistor.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are related however would require separate art searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin King on 9/1/2022 a provisional election was made without traverse to prosecute the invention of a liquid storage tank, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuator in claim 7 and controller in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines the actuator as a piston (paragraph 0039, lines 1-3). The specification defines the controller as a processor and memory (paragraph 0062, lines 2-4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-7 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant admitted prior art Boulay et al (WO2009/079791).

With regards to claim 1, Boulay et al discloses a liquid storage tank (multi chamber water heater 100, Fig. 3) comprising:
a heating element (heating elements 120, Fig. 3);
an inlet for receiving unheated liquid (inlet 106, Fig. 3);
an outlet for outputting heated liquid (outlet 108, Fig. 3); and
a thermal partition configured to divide the tank into a first portion and a second portion, the partition having an aperture such that the first portion and the second portion are in fluid communication (fixed dividers 102 have bleeder holes 118, Fig. 3).
With regards to claim 5, Boulay et al discloses wherein the first portion of the tank includes the heating element and the outlet and the second portion includes the inlet (chamber 110 includes heating element 129, outlet 108 and chamber 116 includes inlet 106, Fig. 3).
With regards to claim 6, Boulay et al discloses wherein the thermal partition is a first thermal partition (fixed divider 102 creates chamber 110, Fig. 3) and the liquid storage tank further comprises a second thermal partition (partition 102 creates chamber 112, Fig. 3), the first thermal partition and the second thermal partition being configured to divide the tank into three portions (divides tank 100 into chambers 110 and 112, Fig. 3).
With regards to claim 7, Boulay et al discloses a liquid storage tank comprising:
a heating element (heating elements 120, Fig. 3);
an inlet for receiving unheated liquid (inlet 106, Fig. 3);
an outlet for outputting heated liquid (outlet 108, Fig. 3);
a thermal partition to divide the tank into a first portion and a second portion, the thermal partition having an aperture such that the first portion and the second portion are in fluid communication (fixed dividers 102 divide tank 100 into chambers 110,112,114 and 16 wherein each fixed divider 102 have bleeder holes 118, Fig. 3); and
an actuator in mechanical communication with the thermal partition and configured to linearly move at least a portion of the thermal partition based at least in part on a temperature of liquid in the tank (the dynamic movement of the moveable divider 104 is performed mechanically by using a motor driven track system which allows the moveable divider to travel up and down inside the tank and controlled by control unit 122 and a temperature sensor, paragraph 0041, lines 1-8).
With regards to claim 9, Boulay et al discloses wherein the actuator comprises a piston (the dynamic movement of the moveable divider 104 is performed mechanically by using a motor driven track system which allows the moveable divider to travel up and down inside the tank and controlled by control unit 122 and a temperature sensor, paragraph 0041, lines1-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boulay et al as applied to claims 1,5-7 and 9 above, and further in view of Cromer (US 4,598,694).

With regards to claim 2, Boulay et al does not disclose wherein the thermal partition has substantially inverted conical shape. 
Cromer teaches wherein the thermal partition has substantially inverted conical shape (partition members 24 and 25 has cone shaped inverted to the top of water heater 10, Fig. 1).
It would have been obivious to one skilled in the art at the time the invention was made to modify the partition of Boulay et al wit the partition of Cromer in order to provide efficient passing of cool water to be heated in a water heating apparatus. 
With regards to claims 3 and 8, Boulay does not teach wherein a diameter of the thermal partition is between approximately 4 times and approximately 24 times greater than a diameter of the aperture. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the diameter of the thermal partition as taught by Boulay et al, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
With regards to claim 4, Boulay et al discloses wherein the aperture is one of a plurality of apertures in the thermal partition (fixed dividers 102 divide tank 100 into chambers 110,112,114 and 16 wherein each fixed divider 102 have bleeder holes 118, Fig. 3). Boulay et al does not disclose a diameter of the thermal partition being approximately 4 and approximately 24 times greater than a diameter of each of the plurality apertures.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the diameter of the thermal partition as taught by Boulay et al, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boulay et al as applied to claims 1,5-7 and 9 above, and further in view of Kinder et al (US 2019/0366985).

With regards to claim 10, Boulay et al does not disclose wherein the actuator comprises a piston disposed within a cylinder, the cylinder being in fluid communication with a pump. 
Kinder et al teaches wherein the actuator comprises a piston disposed within a cylinder, the cylinder being in fluid communication with a pump (actuator 10 comprises a pump piston 48 disposed in cylinder 46 being in fluid communication with pump 44, Fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the actuator of Boulay et al with the actuator as taught by Kinder et al in order to provide a reliable movement system for a heating apparatus. 
With regards to claim 11, Kinder et al teaches wherein the thermal partition includes an opening and the opening of the thermal partition is slidably disposed along a shaft (pump piston 48 is a partition and has hole 48 that is slidably disposed along rod 50, Fig. 4). 
With regards to claim 12, Kinder et al teaches wherein the actuator comprises a motor, the motor being in mechanical communication with the shaft and configured to linearly move the thermal partition along the shaft (bi directional electric motor being in communication with drive screw 60 that is in communication with rod 50, Fig. 4). 

Claim(s) 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boulay et al as applied to claims 1,5-7 and 9 above, and further in view of Taylor et al (US 2015/002190).

With regards to claim 13, Boulay et al discloses a plurality of temperature sensors, each of the plurality sensors configured to determine a local liquid temperature of liquid in the tank (temperature sensors 30 configured to determine a local liquid temperature of liquid in chambers 114 and 116, Fig. 3).
Boulay et al does not disclose plurality of position sensors configured to determine a position of the thermal partition within the tank. 
Taylor et al teaches a position sensor (inductive position sensor that is capable of measuring temperature and position, paragraph 0051, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the temperature sensor of Boulay et al with the position sensor as taught by Taylor et al in order to provide a sensor with multiple uses to save on hardware cost. 
With regards to claim 14, Boulay et al discloses wherein the plurality of temperature sensors is arranged along a height of the tank (temperature sensors 30 configured to determine a local liquid temperature of liquid in chambers 114 and 116, Fig. 3).
With regards to claim 15, Boulay et al discloses wherein the plurality of temperature sensors is arranged along a height of the tank (temperature sensors 30 configured to determine a local liquid temperature of liquid in chambers 114 and 116, Fig. 3) and when replaced with the position sensors of Taylor et al will be along the height.
With regards to claim 16, Taylor et al teaches a temperature sensor proximate to a position sensor (inductive position sensor that is capable of measuring temperature and position, paragraph 0051, lines 1-2). 
With regards to claim 17, Boulay et al discloses a controller in electrical communication with the actuator and the plurality of temperature sensors (the dynamic movement of the moveable divider 104 is performed mechanically by using a motor driven track system which allows the moveable divider to travel up and down inside the tank and controlled by control unit 122 and a temperature sensor, paragraph 0041, lines 1-8), the controller configured to: receive, from the plurality of temperature sensors, temperature data indicative of the local liquid temperature corresponding to a location of each temperature sensor of the plurality of temperature sensors; compare each local liquid temperature to a threshold temperature (control unit 112 is connected to temperature sensors 30 configured to determine a local liquid temperature of liquid in chambers 114 and 116, Fig. 3); determine, based on a plurality of respective heights corresponding to the plurality of temperature sensors, a target partition height that is equal to a lowest height of the plurality of heights that corresponds to a local liquid temperature that is less than the threshold temperature; responsive to determining that a current height of the partition does not equal the target partition height, output instructions for moving the partition to a location corresponding to the target partition height (the dynamic movement of the moveable divider 104 is performed mechanically by using a motor driven track system which allows the moveable divider to travel up and down inside the tank, paragraph 0041, lines 6-8).
With regards to claim 18, Boulay et al discloses wherein the controller is further configured to: determine the current height of the partition by receiving, from the plurality of position sensors, position data indicative of the current height of the partition (the dynamic movement of the moveable divider 104 is performed mechanically by using a motor driven track system which allows the moveable divider to travel up and down inside the tank, paragraph 0041, lines 6-8).
With regards to claim 19, Boulay et al discloses a valve disposed on the partition, the at least one valve being in electrical communication with the controller, the controller further configured to output instructions to the at least one valve to open and close based at least in part on the temperature data (moveable divider has thermostatic mixing valve that is controlled by temperature in the tank area, paragraph 0017, lines 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761